DETAILED ACTION
	In Application filed on 9/13/2019 Claims 1-3, 5-8, 13-15, 22, 25-28, 30-33, and 38 are pending. Claims 1-3, 5-8, 13-15, 22, 25-28, 30-33, and 38 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/13/2019, 4/13/2020, 4/27/2020, 4/30/2020, 5/6/2020, and 3/1/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 25, 26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20060130363 (“Hottinger”).
Regarding claim 1, Hottinger teaches a method of making a cushioning member ([0002], “support in the sole of a shoe”), the method comprising: 
Forming a first barrier member (14) from a first material ([0023], “polymer EVA”), the first barrier member including a first compartment (24) and a second compartment (30); 
Forming a second barrier member (16) from a second material different than the first material ([0024], “a polymer foam lined with a fabric cover”); 
Providing the first compartment with a first quantity of particulate matter and providing the second compartment with a second quantity of particulate matter ([0013], “each of the compartments is filled with the loose fill material”; [0040], “it is a particulate material free of fiber and steel”); 
And covering the first compartment with the second barrier member and covering the second compartment with the second barrier member (Fig. 2, second barrier member 16 covers both first and second compartments in the first barrier member 14).
Regarding claim 3, Hottinger teaches forming the first barrier member from the first material includes forming the first barrier member from a polymer ([0023], “The most common material used in the manufacturing of midsoles is a plastic foam consisting of ethylene, vinyl, and acetate. Known in the field as polymer EVA…”).
Regarding claim 25, Hottinger teaches a method of making a sole structure for an article of footwear ([0002], “support in the sole of a shoe”), the method comprising: 
Providing a midsole (14) with a first cavity (See Fig. 4 below, green highlighted portion is first cavity) and a second cavity (See Fig. 4 below, unhighlighted portion is second cavity); 
Forming a first barrier member (14) from a first material ([0023], “polymer EVA”), the first barrier member including a first compartment (24) and a second compartment (36); 
Forming a second barrier member (16) from a second material different than the first material ([0024], “a polymer foam lined with a fabric cover”); 
Providing the first compartment with a first quantity of particulate matter and providing the second compartment with a second quantity of particulate matter ([0013], “each of the compartments is filled with the loose fill material” Fig. 2-3, the loose fill material 18 is particulate); 
Covering the first compartment with the second barrier member and covering the second compartment with the second barrier member (Fig. 2, second barrier member 16 covers both first and second compartments in the first barrier member 14);
And positioning the first compartment within the first cavity and positioning the second compartment within the second cavity (Fig. 4, the first compartment is within a first cavity and a second compartment is within a second cavity).

    PNG
    media_image1.png
    425
    825
    media_image1.png
    Greyscale

Regarding claim 26, Hottinger teaches forming the first barrier member from the first material includes forming the first barrier member from a different material than the second material (Hottinger teaches the second material is “a polymer foam lined with a fabric cover” [0024], which is different from the first material, which is “polymer EVA” [0023]).
Regarding claim 28, Hottinger teaches forming the first barrier member from the first material includes forming the first barrier member from a polymer ([0023], “The most common material used in the manufacturing of midsoles is a plastic foam consisting of ethylene, vinyl, and acetate. Known in the field as polymer EVA…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 7, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060130363 (“Hottinger”).
Regarding claim 6, Hottinger does not explicitly teach providing the first compartment with a quantity of particulate matter that is approximately the same as the second quantity of particulate matter. However, Hottinger teaches that it is useful to ensure even distribution of fill material throughout the length of midsole ([0045]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hottinger such that the first compartment has a quantity of particulate matter that is approximately the same as the second quantity of particulate matter in the event that the first compartment has approximately the same area as the second compartment in order to meet the support needs of a wearer who requires a level surface. 
Regarding claim 7, Hottinger does not explicitly teach providing the first compartment with a quantity of particulate matter that different from the second quantity of particulate matter. However, Hottinger teaches that it is useful to ensure even distribution of fill material throughout the length of midsole ([0045]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hottinger such that the first compartment has a quantity of particulate matter that is different from the second quantity of particulate matter in the event that the first compartment has different area than the second compartment in order to meet the support needs of a wearer who requires more support in the toe area or heel area. 
Regarding claim 31, Hottinger does not explicitly teach providing the first compartment with a quantity of particulate matter that is approximately the same as the second quantity of particulate matter. However, Hottinger teaches that it is useful to ensure even distribution of fill material throughout the length of midsole ([0045]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hottinger such that the first compartment has a quantity of particulate matter that is approximately the same as the second quantity of particulate matter in the event that the first compartment has approximately the same area as the second compartment in order to meet the support needs of a wearer who requires a level surface. 
Regarding claim 32, Hottinger does not explicitly teach providing the first compartment with a quantity of particulate matter that different from the second quantity of particulate matter. However, Hottinger teaches that it is useful to ensure even distribution of fill material throughout the length of midsole ([0045]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hottinger such that the first compartment has a quantity of particulate matter that is different from the second quantity of particulate matter in the event that the first compartment has different area than the second compartment in order to meet the support needs of a wearer who requires more support in the toe area or heel area. 
Claim(s) 2, 15, 22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060130363 (“Hottinger”) in view of US 20150257481 (“Campos, II et al.”).
Regarding claim 2, Hottinger does not teach forming the first barrier member includes forming a sheet of the first material into a shape defining the first compartment and the second compartment.
Campos, II et al. teaches a method of making a cushioning member ([0005], “Fluid-filled chambers suitable for footwear applications may be manufactured through various processes”), comprising forming the first barrier member includes forming a sheet of the first material into a shape defining the first compartment and the second compartment ([0048], “The method may include thermoforming the first and second polymer sheets in the mold assembly, such as to conform to shapes of the mold portions.”).
Hottinger and Campos, II et al. are both considered to be analogous to the claimed invention because they are in the same field of making support structure for footwear. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the manufacturing method in Hottinger to incorporate forming a sheet of the first material into a shape defining the first compartment and the second compartment as taught by Campos, II et al., because it is known in the prior art and one of ordinary skill in the art could have combined the element as claimed with no change in its respective functions, and the combination would have yielded predictable results.
Regarding claim 15, Hottinger does not teach providing the first compartment with the first quantity of particulate matter and providing the second compartment with the second quantity of particulate matter occurs after the first compartment and the second compartment are coved by the second barrier member.
Campos, II et al. teaches providing the compartment of midsole with a quantity of filler materials occurs after the compartment is coved by a barrier member ([0004], “In some configurations, textile or foam tensile members may be located within the chamber”; [0005], “In the two-film technique, two planar sheets of polymer material are bonded together in various locations to form the chamber. In order to pressurize the chamber, a nozzle or needle connected to a fluid pressure source is inserted into a fill inlet formed in the chamber.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the manufacturing method in Hottinger to incorporate filling the first and second compartment with filler materials after both compartments are covered as taught by Campos, II et al., because it is known in the prior art and one of ordinary skill in the art could have combined the element as claimed with no change in its respective functions, and the combination would have yielded predictable results.
Regarding claim 22, Hottinger does not teach injecting the first quantity of particulate matter between the first barrier member and the second barrier member at a first port in fluid communication with the first compartment and injecting the second quantity of particulate matter between the first barrier member and the second barrier member at a second port in fluid communication with the second compartment.
Campos, II et al. teaches injecting a quantity of filler materials in the compartment of midsole at an inlet port in fluid communication with the compartment ([0005], “In the two-film technique, two planar sheets of polymer material are bonded together in various locations to form the chamber. In order to pressurize the chamber, a nozzle or needle connected to a fluid pressure source is inserted into a fill inlet formed in the chamber.”). 
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the manufacturing method in Hottinger to incorporate injecting a quantity of particulate matter between the first barrier member and the second barrier member at an inlet port in fluid communication with the compartment as taught by Campos, II et al., because it is known in the prior art and one of ordinary skill in the art could have combined the element as claimed with no change in its respective functions, and the combination would have yielded predictable results.
Regarding claim 27, Hottinger does not teach forming the first barrier member includes forming a sheet of the first material into a shape defining the first compartment and the second compartment.
Campos, II et al. teaches a method of making a cushioning member ([0005], “Fluid-filled chambers suitable for footwear applications may be manufactured through various processes”), comprising forming the first barrier member includes forming a sheet of the first material into a shape defining the first compartment and the second compartment ([0048], “The method may include thermoforming the first and second polymer sheets in the mold assembly, such as to conform to shapes of the mold portions.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the manufacturing method in Hottinger to incorporate forming a sheet of the first material into a shape defining the first compartment and the second compartment as taught by Campos, II et al., because it is known in the prior art and one of ordinary skill in the art could have combined the element as claimed with no change in its respective functions, and the combination would have yielded predictable results.
Claim(s) 5 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060130363 (“Hottinger”) in view of US 20190380424 (“Tamm et al.”)
	Regarding claim 5, Hottinger does not teach forming the second barrier member from spandex.
	Tamm et al. teaches a method of making a cushioning member ([0082], “a method for manufacturing an advantageous shoe”), comprising forming the second barrier member from spandex ([0148], “The yarns or threads, respectively, used for knitwear of the present invention usually comprise fibers… Fibers may include natural or synthetic materials… Among the synthetic fibers are polymer-based fibers such as… spandex…”; [0213], “a midsole (not shown in FIG. 9) that may also comprise knitwear”).
	Hottinger and Tamm et al. are both considered to be analogous to the claimed invention because they are in the same field of making support structure for footwear. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the manufacturing method in Hottinger to incorporate forming the second barrier member from spandex as taught by Tamm et al., because a fiber having the bone-shaped cross-section such as spandex has the property of wicking moisture which is a desirable property for midsole (Tamm et al., [0152]).
Regarding claim 30, Hottinger does not teach forming the second barrier member from spandex.
	Tamm et al. teaches forming the second barrier member from spandex ([0148], “The yarns or threads, respectively, used for knitwear of the present invention usually comprise fibers… Fibers may include natural or synthetic materials… Among the synthetic fibers are polymer-based fibers such as… spandex…”; [0213], “a midsole (not shown in FIG. 9) that may also comprise knitwear”).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the manufacturing method in Hottinger to incorporate forming the second barrier member from spandex as taught by Tamm et al., because a fiber having the bone-shaped cross-section such as spandex has the property of wicking moisture which is a desirable property for midsole (Tamm et al., [0152]).
Claim(s) 13 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060130363 (“Hottinger”) in view of US 20160157554 (“Adams”)
Regarding claim 13, Hottinger does not teach forming the first barrier member from an impermeable material and forming the second barrier member from a permeable material.
Adams teaches forming a sole for footwear ([0001]), wherein forming the first barrier member from an impermeable material ([0044], “positioning the impermeable puncture resistant layer 2 beneath the midsole 1”) and forming the second barrier member from a permeable material ([0029], “a top midsole surface engaging the bottom surface of the air permeable insole 5”).
Hottinger and Adams are both considered to be analogous to the claimed invention because they are in the same field of making support structure for footwear. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the manufacturing method in Hottinger to incorporate forming the bottom surface of midsole from an impermeable material and forming the top surface of midsole from a permeable material as taught by Adam, because the top surface made of permeable material helps with adequate drying of the insole adjacent to the wearer’s foot ([0009]) and the bottom surface made of impermeable material helps protect the safety of the wearer’s foot ([0003]).
Regarding claim 38, Hottinger does not teach forming the first barrier member from an impermeable material and forming the second barrier member from a permeable material.
Adams teaches forming a sole for footwear ([0001]), wherein forming the first barrier member from an impermeable material ([0044], “positioning the impermeable puncture resistant layer 2 beneath the midsole 1”) and forming the second barrier member from a permeable material ([0029], “a top midsole surface engaging the bottom surface of the air permeable insole 5”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the manufacturing method in Hottinger to incorporate forming the bottom surface of midsole from an impermeable material and forming the top surface of midsole from a permeable material as taught by Adam, because the top surface made of permeable material helps with adequate drying of the insole adjacent to the wearer’s foot ([0009]) and the bottom surface made of impermeable material helps protect the safety of the wearer’s foot ([0003]).

Claim(s) 8 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060130363 (“Hottinger”) in view of US 20100251565 (“Litchfield et al.”)
	Regarding claim 8, Hottinger does not teach providing the first compartment and the second compartment with foam beads.
	Litchfield et al. teaches a method of making a cushioning member ([0085], “manufacturing methods can be used to form resilient insert 200”), comprising providing the first compartment and the second compartment with foam beads ([0085], “an aperture is used to fill the resilient insert with a fluid (e.g., a liquid or a gas such as ambient or pressurized air at a pressure greater than ambient air); a gel; a paste, particles (e.g., polymer particles, foam particles, cellulose particles, rock or mineral particles, rubber particles, and the like), or a combination thereof.”).
	Hottinger and Litchfield et al. are both considered to be analogous to the claimed invention because they are in the same field of making support structure for footwear. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the manufacturing method in Hottinger to incorporate providing the first compartment and the second compartment with foam beads as taught by Litchfield et al., in order to have a resilient insert to flow in a manner complementary with respect to the wearer's stride and the application of forces to the anatomical structure of the foot (Litchfield et al., [0082]).
	Regarding claim 33, Hottinger does not teach providing the first compartment and the second compartment with foam beads.
	Litchfield et al. teaches providing the first compartment and the second compartment with foam beads ([0085], “an aperture is used to fill the resilient insert with a fluid (e.g., a liquid or a gas such as ambient or pressurized air at a pressure greater than ambient air); a gel; a paste, particles (e.g., polymer particles, foam particles, cellulose particles, rock or mineral particles, rubber particles, and the like), or a combination thereof.”).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the manufacturing method in Hottinger to incorporate providing the first compartment and the second compartment with foam beads as taught by Litchfield et al., in order to have a resilient insert to flow in a manner complementary with respect to the wearer's stride and the application of forces to the anatomical structure of the foot (Litchfield et al., [0082]).
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 20060130363 (“Hottinger”) in view of US 20060010717 (“Finkelstein”).
Regarding claim 14, Hottinger does not teach providing the first compartment with the first quantity of particulate matter and providing the second compartment with the second quantity of particulate matter occurs before the first compartment and the second compartment are covered by the second barrier member.
Finkelstein teaches a method of making a cushioning member ([0025], “a method for manufacturing a therapeutic shoe sole design”), comprising providing the first compartment with the first quantity of particulate matter and providing the second compartment with the second quantity of particulate matter occurs before the first compartment and the second compartment are covered by the second barrier member ([0025], “filling a portion of the at least one flexible skin member bounding the supporting member with the plurality of small sized bodies and sealing the skin member thereby minimizing an unintended loss of ones of the plurality of small sized bodies during the compressive use” Finkelstein teaches filling the compartment with filling materials and then seal the compartment with a flexible skin member).
Hottinger and Finkelstein are both considered to be analogous to the claimed invention because they are in the same field of making support structure for footwear. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the manufacturing method in Hottinger to incorporate providing the first compartment with the first quantity of particulate matter and providing the second compartment with the second quantity of particulate matter occurs before the first compartment and the second compartment are covered by the second barrier member as taught by Finkelstein, in order to minimize an unintended loss of ones of the plurality of small sized bodies during the compressive use (Finkelstein, [0025]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744